DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant Application is a 371 of PCT/PL2017/000093, filed on September 25, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As a result of the Preliminary Amendment filed on July 10, 2020, claims 1-12 are pending. Claim 13 is canceled. Claims 1, 3-6, and 8-11 are amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al., United States Patent Application Publication No. US 2017/0139511 A1 (cited in the International Search Report and IDS) in view of Kong et al., United States Patent Application Publication No. US 2016/0092011 A1.

Regarding claim 1, Ohsawa discloses a capacitive touch panel unit (1) of a control system (Background, Fig. 4, generally), comprising a cover (2) marked with at least one external activating area (Fig. 5, Detailed Description, [0047], panel) (21), a rigid support (4) disposed at a predetermined distance beneath the cover (2) and provided with an electric interface to connect said unit with other components of the control system (Detailed Description, [0039], “In the embodiment, a touch sensor 11a, the edge portion of which has been folded as illustrated in FIG. 3, is described from a state in which the edge portion is not folded. FIG. 1 is a plan view illustrating a touch sensor 10 formed in a planar state. The touch sensor 10 includes a sensor sheet 12 constituted of a resin film, a plurality of (five in FIG. 1) sensor electrodes 13, wires 14 that extend from the sensor electrodes 13, and a connection portion 15 in which the wires 14 are located densely and connected to a circuit board.”), at least one conductive, capacitive area (383) adjoining said cover at the internal side thereof, beneath said activating area (21) and electrically connected with said electric interface of said support (Detailed Description, [0039-0042], Fig. 1-4, touch sensor, #10) (4), wherein the capacitive, touch panel unit Fig. 1-4, sensor sheet, #12; sensor electrodes, #13; Detailed Description, [0046-0047]) (38) and having at least one folding line (A) defining a front section (31) disposed at one side of said folding line (A) and a rear section (32) disposed at the other side of said folding line (A) (Detailed Description, [0042], folding line, #20a; “As illustrated in FIGS. 1, 3, and 4, the touch sensor 10 is formed into the touch sensor 11a by folding the tail portion 12b at a folding line 20a. A folded portion 20 is formed by folding (valley-folding) the touch sensor 11a with the side on which the wires 14 are stacked on the stacked sheet 12 serving as the inner side, and bending a portion of the tail portion 12b on which the protective layer 17 is provided by 180.degree. along the folding line 20a. The folded portion 20 can be formed by heating and folding the portion to be bent. The folded state is maintained even if the folded portion 20 is not pressed. That is, the folded portion 20 is bent permanently.”), 
wherein at said front section (31) said pattern (38) comprises the capacitive area (383) (Fig. 4, part comprising sensor electrodes 13 disposed at one side of folding line),
and at said rear section (32) the pattern (38) comprises at least one connecting pad (381) connected with said capacitive area (383) (Fig. 4, part comprising connection portion 15 disposed at other side of folding line), and wherein 
said connecting pad (381) is connectable with a connecting pad (41) of said electric interface of said support (4), while said carrier sheet (3) is folded along said at least one folding line (A) and the capacitive touch panel unit (1) is assembled (Detailed Description, [0040-0045]).

Ohsawa does not disclose wherein said front section (31) and said rear section (32) of said carrier sheet (3) are provided with at least one backlit opening (37) and said rigid support (4) is provided with at least one light source (42) comprising a light emitting diode (LED) disposed in said backlit opening (37) of said folded carrier sheet (3). 

Kong, in a similar field of endeavor, discloses a touch panel wherein said front section and said rear section of said carrier sheet are provided with at least one backlit opening (Detailed Description, [0145], “The method for manufacturing a display device according to the exemplary embodiment of the present invention may further include forming a connector portion by exposing a part of the conductive path. Herein, the connector portion may be formed by removing a part of a protective layer arranged on an upper surface of the conductive path. Further, the protective layer and the connector portion may be formed at the same time by arranging the protective layer on the upper surface of the conductive path except the connector portion. The connector portion may be formed into a shape in which the conductive path is simply protruded from the protective layer, or may be formed by forming a hole in the protective layer and exposing a part of the surface of the conductive path through the bottom of the hole. Herein, the forming a connector portion by exposing a part of the upper surface of the conductive path by the protective layer may include a forming a hole in the protective layer”) and said rigid support is provided with at least one light source comprising a light emitting diode (LED) disposed in said backlit opening of said folded carrier sheet (Fig. 4, Detailed Description, [0112-0123], “For example, the display device according to the exemplary embodiment of the present invention may be an organic light emitting display ( OLED)… Herein, the conductive layer 423 may be transparent in order for the light emitted from a backlight unit to be combined with the display panel to be incident into the display device 400. “). 

It would have been obvious to have modified the carrier sheet within the touch panel of Ohsawa to include the teachings of Kong in such a way to provide wherein said front section and said rear section of said carrier sheet are provided with at least one backlit opening and said rigid support is provided with at least one light source comprising a light emitting diode (LED) disposed in said backlit  (See inter alia, Kong Detailed Description, [0128-131]). The fact that both Ohsawa and Kong, disclose capacitive touch sensor units, makes this combination more easily implemented. 

Regarding claim 2, Ohsawa and Kong combine to read upon the elements of claim 1, and Ohsawa further discloses said conductive pattern (38) is coated with a conductive ink, paint or lacquer in a pad printing, laser printing, ink printing, spray printing or screen printing process. (Detailed Description, [0047], “The sensor electrodes 13 are constituted of a conductive layer that includes conductive ink or a conductive polymer”).
Thus it would remained obvious to have combined Ohsawa and Kong in the same manner as claim 1. 

Regarding claim 3, Ohsawa and Kong combine to read upon the elements of claim 1, and Ohsawa further discloses said carrier sheet (3) is elastomeric  (Detailed Description, [0047-0048]; the disclosed polymer materials have elastic, rubber-like properties)
Thus it would remained obvious to have combined Ohsawa and Kong in the same manner as claim 1. 

Regarding claim 4, Ohsawa and Kong combine to read upon the elements of claim 1, and Ohsawa further discloses said carrier sheet (3) is at least partially transparent (Detailed Description, [0044]).
Thus it would remained obvious to have combined Ohsawa and Kong in the same manner as claim 1. 

However, Ohsawa does disclose varying thicknesses of the carrier sheet (Detailed Description, [0046]). 
It would have been obvious to one of ordinary skill in the art to have modified the thickness of said carrier sheet within the combination of Ohsawa and Kong to correspond to half of the distance between said cover and said support. Such a modification is a matter of design choice and would have been pursued without undue experimentation, and is in line with the purposes of Ohsawa to provide a thickness of the carrier sheet to retain the shape of the touch sensor as a whole (Detailed Description, [0046], “The thickness of the sensor sheet 12 is preferably 10 .mu.m to 200 .mu.m in order to retain the shape of the touch sensor 11a.”).

Regarding claim 6, Ohsawa and Kong combine to read upon the elements of claim 1, and Ohsawa further discloses said front section (31) and said rear section (32) of said carrier sheet (3) are connected in the area of said folding line (A) with at least one folding bridge (33) (Fig. 4, folded portion, #20; Detailed Description, [0042-0044])
 Thus it would remained obvious to have combined Ohsawa and Kong in the same manner as claim 1. 

Regarding claim 7, Ohsawa and Kong combine to read upon the elements of claim 1 but do not explicitly disclose the thickness of said folding bridge (33) is narrower than the thickness (t) of said front (31) and said rear (32) sections of said carrier sheet (3).
(Detailed Description, [0046]). 
Ohsawa also discloses optimizing folding conditions of the folded bridge (See Ohswa, Detailed Description, [0057], “This is because optimum folding conditions that match the material can be set when forming the folded portion 20 if the same material is used”).
It would have been obvious to one of ordinary skill in the art to have modified the thickness of said carrier sheet and the folding bridge within the combination of Ohsawa and Kong such that the thickness of said folding bridge is narrower than the thickness (t) of said front and said rear sections of said carrier sheet.  Such a modification is a matter of design choice and would have been pursued without undue experimentation, and is in line with the purposes of Ohsawa to provide a thickness of the carrier sheet to retain the shape of the touch sensor as a whole (Detailed Description, [0046], “The thickness of the sensor sheet 12 is preferably 10 .mu.m to 200 .mu.m in order to retain the shape of the touch sensor 11a.”) and retain optimum folding conditions (See Ohsawa, Detailed Description, [0057])).

Regarding claim 8, Ohsawa and Kong combine to read upon the elements of claim 1, and Ohsawa further discloses said rigid support (4) has the form of a printed circuit board fixed to said cover (2) (Detailed Description, [0039], “In the embodiment, a touch sensor 11a, the edge portion of which has been folded as illustrated in FIG. 3, is described from a state in which the edge portion is not folded. FIG. 1 is a plan view illustrating a touch sensor 10 formed in a planar state. The touch sensor 10 includes a sensor sheet 12 constituted of a resin film, a plurality of (five in FIG. 1) sensor electrodes 13, wires 14 that extend from the sensor electrodes 13, and a connection portion 15 in which the wires 14 are located densely and connected to a circuit board.”),.


Regarding claim 9, Ohsawa and Kong combine to read upon the elements of claim 1, and Ohsawa further discloses said conductive pattern (38) further comprises a guarding pattern (384) (Detailed Description, [0054-0058]; Fig. 4, protective layer, #18). 

Regarding claim 10, Ohsawa and Kong combine to read upon the elements of claim 1 and Kong further discloses at least one backlit opening (37) is covered with at least one of a lens (371), diaphragm and filter layer (Kong, Fig. 4, color filter layer, #412; Detailed Description, [0119-0121]). 
It would have been further obvious to one of ordinary skill in the art to have modified the backlit opening within the combination of Ohsawa and Kong to have further included the teachings of Kong’s color filter layer to cover the backlit opening. The motivation top combined these arts is to control the color and type of the light passing through the device (see inter alias Kong, Detailed Description, [0119-0121] [0129]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa, in view of Kong and further in view of Ligtenberg et al., United States Patent Application Publication No. US 2018/0217668 A1.

Regarding claim 11, Ohsawa in combination with Kong discloses every element of claim 1, but the above references do not disclose wherein said front section (31) and said rear section (32) of said carrier sheet (3) are provided with projections (35) and recessions (36) matching each other while said carrier sheet (3) is folded along said at least one folding line (A). 
(Fig. 43, Detailed Description, [0559-0566], “The first and second alignment features 4318, 4320 may also act as retention features. For example, the first and second alignment features 4318, 4320 may have complementary shapes (e.g., protrusions and recesses or undercuts) that physically retain the features together”) while said carrier sheet  is folded along said at least one folding line (Detailed Description, [0360]).
It would have been obvious to have modified the carrier sheet within the combination of Ohsawa and Kong to further include the teachings of Ligtenberg, in such a way to provide wherein said front section and said rear section  of said carrier sheet  are provided with projections and recessions matching each other while said carrier sheet  is folded along said at least one folding line. The motivation to combine these arts is to maintain retention features along with providing a seamless appearance to the keyboard (See Ligtenberg, Detailed Description, [0550-0566], [0301]). Thse fact that Ligtenberg also discloses a capacitive touch sensor structure with an OLED device (Ligtenberg, Detailed Description, [0547]), makes this combination more easily implemented. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa, in view of Kong and further in view of Son et al, United States Patent Application Publication No. US 2017/0102809 A1.

Regarding claim 12, Ohsawa and Kong combine to read upon the elements of claim 1 but do not explicitly disclose wherein at least one of said front section (31) and said rear section (32) of said carrier sheet (3) is provided at least partially with a circumferential sealing flange (321).
s (Kong, Fig. 4, sealing portion, #431; Detailed Description, [0119], “The display device 400 also includes a sealing portion 431 that surrounds the liquid crystal layer 423 in the inactive area I/A for sealing liquid crystals”). 
Son, in a similar field of endeavor, disclose wherein at least one of said front section (31) and said rear section (32) of said carrier sheet (3) is provided at least partially with a circumferential sealing flange (321). (Son, Fig. 2-8, compressible elastic gasket, #144; Detailed Description, [0045], “A compressible elastic gasket 144 may be placed over the ledge 142 to seal the space below the display 120 and protect it from dust or fluids that may be present over the cover glass 110. Typically, a thin gasket foam material with a die cut adhesive (one- or two-sided) may be used to seal the edges (FIGS. 2a and 2b) because of the simplified manufacturing process”)
It would have been obvious to have modified the carrier sheet within the combination of Ohsawa and Kong to further include the teachings of Son, in such a way to provide wherein at least one of said front section and said rear section of said carrier sheet is provided at least partially with a circumferential sealing flange. The motivation to combine these arts is to protect the display from dusts or fluids on the cover (see Son, Detailed Description, [0045]). The fact that Son also discloses a capacitive touch sensor structure within an electronic device, the same as Ohsawa and Kong, makes this combination more easily implemented. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626